OFFICE OF THE A-ITORNEY GENERAL OF TEXAS
                           AUSTIN




liononblo H. L. Wa8hbura
County Auditor
EarA   cautlty
85ll8toll,
         Taxa
mar sir:




                                      the 46th Leglala-




    oounty In thh state hariug a populationof not:
    leas than two hundred oinetythoumnd (390,000)
    not more than three humIre fifty-fire thousand
    (35S,OOO)aooordlng to the last preoodlag Federal
    Oem!ws, and all tuture Federal Camma.*
          seotion 3 0r the Aot deoiama an emtrgenay and
                                  erteot rr0lrand stt*r Its
provided that the not should t(llpII
passage.
                                                                        442


Honorable H. L. Washbtlsn,Faga 2


          We are informed by your letter and by tha Comp-
troller*6 office that Harrlr County had a populationor
three hundred fifty-ninethousand three hundred twmtp
eight (359,328)inhabitant.8 according to the 1930 Federal
census.
          n‘e conetrue the above mentioned statute to apply
to all those oountlee having a populationof not less than
two hundred ninety thousand (290,000)or more than three
hundred fifty-fivethoueand (3SS,OOO)aoaordlng to the la8t
preoodlng Federal Census and all future FederalCanmu, and
Harrla county does not oomo within the de8lgnated popula-
tion bracket. Therefore, you are reapeOtrullyadvleed that
it Is the opinion of thLs departmnt that Senate Bill Bo.
401, Acts ot the 40th Legislature,does not apply to Harrfs
Colulty.
            Trusting that the foregoing fully answers your
l.nqulw,   we remain

                                        Yours   very   truly

                                   ATTOlWEY GW%W           OF   TEXAS


                                                 Ardell William6
                                                      Aasl8tant




            ATTORNEY GENERAL OF TEXAS